


Exhibit 10.35

 

TERMINATION AND PURCHASE AGREEMENT

 

THIS AGREEMENT made as of the 21st day of December, 2007

 

AMONG:                                                                                         
GOLDCORP INC., a body corporate incorporated under the laws of the Province of
Ontario, Canada and having an office at Suite 3400 - 666 Burrard Street,
Vancouver, British Columbia, Canada, V6C 2X8 (“Goldcorp”), LUISMIN, S.A. de
C.V., a body corporate incorporated under the laws of the United Mexican States
and having an office at Pino Suarez 308 OTE, Col. Centro, C.P. 34000, Durango,
Dgo., Mexico (“Luismin”), and DESARROLLOS MINEROS SAN LUIS, S.A. DE C.V., a body
corporate incorporated under the laws of the United Mexican States and having an
office at Pino Suarez 308 OTE, Col. Centro, C.P. 34000, Durango, Dgo., Mexico
(“DMSL”)

 

(Goldcorp, Luismin and DMSL are collectively referred to as the “Luismin Group”)

 

AND:                                                                                                              
GRANDCRU RESOURCES CORPORATION, a body corporate incorporated under the laws of
the Province of British Columbia, Canada and having an office at Suite 1780-400
Burrard Street, Vancouver, British Columbia, Canada, V6C 3A6

 

(“Grandcru”)

 

AND:                                                                                                              
MINERA PAREDONES AMARILLOS, S.A. DE C.V., a body corporate incorporated under
the laws of the United Mexican States and having an office at Suite 5, 7961
Shaffer Parkway, Littleton, Colorado, U.S.A., 80127

 

(“MPA”)

 

AND:                                                                                                              
VISTA GOLD CORP., a body corporate incorporated under the laws of the Yukon
Territory, Canada and having an office at Suite 5, 7961 Shaffer Parkway,
Littleton, Colorado, U.S.A., 80127

 

(“Vista” and together with the Luismin Group, Grandcru and MPA, are collectively
referred to as the “Parties”)

 

WHEREAS:

 

A.                                   Grandcru and Vista entered into a letter
agreement dated December 19, 2007 (the “Purchase Agreement”), pursuant to which,
among other things, Grandcru agreed to sell all of its title to and interests in
the mining concessions set out in Appendix A attached hereto (collectively, the
“San Luis Concessions”), to Vista upon the terms and conditions set forth in the
Purchase Agreement;

 

B.                                     Wheaton River Minerals Ltd. (subsequently
amalgamated and now called Goldcorp Inc.), Luismin and Minas de San Luis, S.A.
de C.V. (“Sanluis”) (since assigned to DMSL) entered into an

 

--------------------------------------------------------------------------------


 

agreement with Grandcru dated October 29, 2004 (the “Option Agreement”) pursuant
to which, among other things, Grandcru was granted the right, subject to certain
terms and conditions, to acquire all of Sanluis’ rights, title to and interest
in the San Luis Concessions; and

 

C.                                    In connection with the Purchase Agreement,
Grandcru and the Luismin Group wish to terminate the Option Agreement and Vista
wishes to purchase, through MPA, its Mexican subsidiary, and DMSL (the
registered holder of the San Luis Concessions) wishes to sell to Vista, all of
DMSL’s rights, title to and interest in the San Luis Concessions, all subject to
the terms and conditions contained in this Agreement.

 

NOW, THEREFORE in consideration of the mutual covenants and premises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereto covenant and agree as follows.

 

1.                                                                                     
Purchase and Sale. DMSL hereby agrees to sell and Vista hereby agrees to
purchase, through MPA, on the Closing Date (as defined in the Purchase
Agreement) (the “Effective Date”), all of DMSL’s rights, title to and interest
in the San Luis Concessions and all interest in minerals or mineral tenures, or
any rights or options to acquire any such interest(s), in consideration for the
grant to DMSL of a net smelter return royalty, as described in Appendix D
attached hereto, with respect to the production of minerals from the San Luis
Concessions set out in Appendix A, the mining concession set out in Appendix B
(the “Gaitán Concessions”) and the mining concession set out in Appendix C (the
“San Miguel Group Concessions”, together with the San Luis Concessions and the
Gaitán Concessions, the “Mining Concessions”).

 

2.                                                                                     
Termination of the Option Agreement. Each of the Parties acknowledge and agree
that effective as of the Effective Date, the Option Agreement is terminated,
without any further act or formality, and as of such date the Option Agreement
is of no further force or effect.

 

3.                                                                                     
Representations and Warranties of Vista and MPA. Vista and MPA each represent
and warrant to the Lusimin Group that:

 

(a)                                each of Vista and MPA is a corporation or
company duly incorporated, amalgamated or formed, as the case may be, and
validly subsisting under the laws of its jurisdiction of incorporation,
amalgamation or formation, as the case may be, and is up to date with respect to
all of its corporate filings under those laws;

 

(b)                               to the best of their knowledge, information
and belief, each of the Gaitán Concessions is, validly issued, is registered in
the name of MPA in the Public Registry of Mining of Mexico, is presently in good
standing, subject to compliance with applicable laws of Mexico in connection
therewith, and no person, other than the Mexican government and MPA, has any
interest in the Gaitán Concessions or production therefrom, subject only to a 2%
net smelter return royalty payable to Sr. Enrique Gaitan Maumejean pursuant to a
Data Purchase Production Payment Grant and Option to Purchase Production Payment
Agreement dated August 1, 2003 between Enrique Gaitan Maumejean and Vista, which
net smelter royalty return may be acquired by Vista at anytime until July 31,
2053, at Vista’s option, for U.S.$1,000,000; and

 

(c)                                each of Vista and MPA has the full right and
authority to enter into this Agreement,

 

2

--------------------------------------------------------------------------------


 

4.                                                                                     
Representations and Warranties of DMSL. DMSL represents and warrants to Vista
and to MPA that:

 

(a)                                on July 26, 2005, Sanluis transferred to DMSL
all of its rights, title to and interest in, the San Luis Concessions, as is
evidenced in public instruments 73,193 and 73,194 granted on such date and duly
recorded in the Public Registry of Mining of Mexico;

 

(b)                               DMSL holds 100% of the rights, title to and
interest in the San Luis Concessions, subject only to a 3% net smelter return
royalty on all of the San Luis Concessions, except the Los Reyes Seis and Los
Reyes Siete concessions, payable to Sanluis Corporación (successor by merger to
Corporación Turística Sanluis, S.A. de C.V.) (the “Royalty Holder”) pursuant to
an agreement dated June 19, 2002 among the Royalty Holder, DMSL and Luismin (the
“Underlying Royalty”);

 

(c)                                to the best of DMSL’s knowledge, information
and belief, each of the mining concessions comprised in the San Luis Concessions
and set forth in Appendix A attached hereto is, validly issued, is registered in
the name of DMSL in the Public Registry of Mining of Mexico, is presently in
good standing, subject to compliance with applicable laws of Mexico in
connection therewith, and no person, other than the Mexican government, the
Royalty Holder, Grandcru (pursuant to the Option Agreement) and DMSL, has any
interest in the San Luis Concessions or production therefrom;

 

(d)                               there is no buyout with respect to the
Underlying Royalty and the Underlying Royalty does not extend to, and will not
apply in respect of, any portion of the Mining Concessions other the San Luis
Concessions, except the Los Reyes Seis and Los Reyes Siete concessions (and
subsequent tenures in respect thereof);

 

(e)                                to the best of DMSL’s knowledge, information
and belief, without making any other inquiries or otherwise undertaking any
investigation, all operations by or on behalf of Sanluis and DMSL on the San
Luis Concessions have been in compliance with all applicable mining, labour,
environmental and taxation laws; and

 

(f)                                   DMSL has the full right and authority to
transfer to Vista through its Mexican subsidiary, MPA, a 100% rights, title to
and interest in the San Luis Concessions in accordance with the provisions
contained herein.

 

5.                                                                                     
Representations and Warranties of the Luismin Group. Goldcorp, Luismin and DMSL
each represent and warrant to Vista and MPA that:

 

(a)                                 each of Goldcorp, Luismin and DMSL is a
corporation or company duly incorporated, amalgamated or formed, as the case may
be, and validly subsisting under the laws of its jurisdiction of incorporation,
amalgamation or formation, as the case may be, and is up to date with respect to
all of its corporate filings under those laws; and

 

(b)                                each of Goldcorp, Luismin and DMSL has the
full right and authority to enter into this Agreement.

 

6.                                                                                     
Covenant of Grandcru. Grandcru covenants and agrees to direct Vista to pay to
DSML U.S.$73,275.00 from the amount payable by Vista to Grandcru under the
Purchase Agreement on the Effective Date.

 

3

--------------------------------------------------------------------------------


 

7.                                                                                     
Costs and Fees. Each Party shall be responsible for payment of its own expenses,
including legal and accounting fees, in connection with the execution of this
Agreement and the transactions contemplated hereby, whether or not such
transactions are completed.

 

8.                                                                                      
Disputes. Any dispute, whether based on contract, tort, statute, or any other
legal or equitable theory, arising out of or relating to:

 

(a)                                 this Agreement or the relationships which
result from this Agreement;

 

(b)                                the breach, termination or validity of this
Agreement; and

 

(c)                                 any issue related to this Agreement or its
scope, including the scope and validity of this paragraph (a “Dispute”) shall be
resolved as follows:

 

(i)            the Parties shall endeavour for a period of two weeks to resolve
the Dispute by negotiation, which period may be extended by agreement of the
Parties;

 

(ii)           if negotiations are unsuccessful, the Parties shall, at the
request of either party, attempt to mediate the Dispute before a mutually
acceptable mediator, which mediation shall be completed within three weeks of
the request for mediation unless the Parties extend the period in writing;

 

(iii)          if the Dispute is not settled by mediation, the Dispute shall be
submitted to binding arbitration in accordance with the Commercial Arbitration
Act, 1996 (British Columbia), as amended and the Parties agree as follows:

 

(A)          the arbitration shall be conducted by a single arbitrator appointed
as provided in the Commercial Arbitration Act, 1996 (British Columbia), as
amended, and such arbitrator shall be experienced in the subject matter of the
Dispute;

 

(B)          the arbitration shall be conducted in Vancouver, British Columbia
at a location to be selected by the arbitrator;

 

(C)          the arbitrator may provide for such discovery or disclosure of
positions, experts, evidence as the arbitrator deems to be prudent and efficient
to the arbitration process;

 

(D)          the arbitrator shall issue a written ruling on the Dispute within
six months after the submission of the Dispute to arbitration and the prevailing
Party shall be entitled to an award of costs and attorneys’ fees unless the
arbitrator determines that each Party should bear its own costs and share the
common costs or arbitration; and

 

(E)           the arbitrator’s decision, including any judgment upon the award
rendered by the arbitrator shall be final and binding on the Parties and not
subject to appeal or review and may be entered by any court having jurisdiction
thereof.

 

9.                                                                                     
Further Assurances. Each of the Parties shall at all times hereafter execute and
deliver, at the request of another Party, all such further documents and
instruments and shall do and perform all such further acts as may be reasonably
required by that other Party to give full effect to the intent and meaning of
this Agreement.

 

4

--------------------------------------------------------------------------------


 

10.                                                                               
Binding Effect and Third Party Beneficiaries. This Agreement shall enure to the
benefit of and be binding upon the Parties hereto and their respective
successors and permitted assigns only and shall not be construed to created
third party beneficiary rights in any other party or in any governmental
organization or agency.

 

11.                                                                               
Time of Essence:  Time shall be of the essence of this Agreement.

 

12.                                                                               
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of British Columbia and the federal laws of
Canada applicable therein.

 

13.                                                                               
Integration. This Agreement contains the entire understanding of the Parties and
supersedes all prior agreements and understandings between the Parties relating
to the subject matter hereof. There are no promises, commitments, obligations,
duties or rights of the Parties except as set forth in this Agreement.

 

14.                                                                               
Counterparts. This Agreement may be executed by the parties and transmitted by
facsimile or other electronic means, and if so executed and transmitted, this
Agreement will be for all purposes as effective as if the parties had delivered
an executed original Agreement. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same document.

 

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

 


GOLDCORP INC.


 


LUISMIN S.A. DE C.V.

 

 

 

 

 

 

By:

 /s/ Anna Tudela

 

By:

 /s/ Salvador Garcia

 

  Name:   Anna Tudela

 

 

Salvador Garcia

 

  Title:   Corporate Secretary

 

 

President

 

GOLDCORP INC.

 

 

 

 

 

 

 

 

By:

 /s/ David L. Deisley

 

 

 

  Name:   David L. Deisley

 

 

 

  Title:   Vice President and General Counsel

 

 

 

5

--------------------------------------------------------------------------------


 


DESARROLLOS MINEROS SAN LUIS,
S.A. DE C.V.


 


GRANDCRU RESOURCES CORPORATION

 

 

 

 

 

 

By:

/s/ Salvador Garcia

 

By:

 /s/ Brian Leeners

 

Salvador Garcia, President

 

 

Brian Leeners, Chief Financial Officer

 

 

 

 

 

MINERA PAREDONES AMARILLOS,
S.A. DE C.V.

 

VISTA GOLD CORP.

 

 

 

 

 

 

By:

 /s/ Howard M. Harlan

 

By:

 /s/ Howard M. Harlan

 

Howard Harlan, Legal Representative

 

 

Howard Harlan, Vice President, Business
Development

 

6

--------------------------------------------------------------------------------


 

APPENDIX A
TO THE TERMINATION AND PURCHASE AGREEMENT

 

SAN LUIS CONCESSIONS

 

Claim Name

 

Title Number

 

Surface Area

Los Reyes 8

 

226037

 

9.0000 hectares

Los Reyes Fracción Oeste

 

210703

 

476.9373 hectares

Los Reyes Fracción Norte

 

212757

 

1,334.4710 hectares

Los Reyes Fracción Sur

 

212758

 

598.0985 hectares

Los Reyes Dos

 

214131

 

17.3662 hectares

Los Reyes Tres

 

214302

 

197.0000 hectares

Los Reyes Cinco

 

216632

 

319.9852 hectares

Los Reyes Cuatro

 

217757

 

11.1640 hectares

Los Reyes Seis*

 

225122

 

427.6609 hectares

Los Reyes Siete*

 

225123

 

4.8206 hectares

 

--------------------------------------------------------------------------------

Note: * These concessions are not subject to the Underlying Royalty.

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B
TO THE TERMINATION AND PURCHASE AGREEMENT

 

GAITÁN CONCESSIONS

 

Claim Name

 

Title Number

 

Surface Area

La Victoria

 

210803

 

199.8708 hectares

Prolongación del Recuerdo

 

210497

 

91.5951 hectares

Prolongación del Recuerdo Dos

 

209397

 

26.6798 hectares

Arcelia Isabel

 

193499

 

60.3723 hectares

Dolores

 

180909

 

222.0385 hectares

 

B-1

--------------------------------------------------------------------------------


 

APPENDIX C
TO THE TERMINATION AND PURCHASE AGREEMENT

 

SAN MIGUEL GROUP CONCESSIONS

 

Claim Name

 

Title Number

 

Surface Area

Norma

 

177858

 

150.0000 hectares

San Manuel

 

188187

 

55.7681 hectares

El Padre Santo

 

196148

 

50.0000 hectares

Santo Niño

 

211513

 

44.0549 hectares

El Faisan

 

211471

 

2.6113 hectares

Patricia

 

212775

 

26.2182 hectares

Martha I

 

213234

 

46.6801 hectares

San Pedro

 

212753

 

9.0000 hectares

San Pablo

 

212752

 

11.1980 hectares

Nueva Esperanza

 

184912

 

33.0000 hectares

San Miguel

 

185761

 

11.7455 hectares

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D
TO THE TERMINATION AND PURCHASE AGREEMENT

 

NET SMELTER RETURN ROYALTY

 

1.                                      Net Smelter Return Royalty

 

(a)                                  MPA shall pay DMSL a quarterly production
royalty equivalent to the following:

 

1.00 % of the net smelter returns (“NSR”) from gold, silver and other minerals
produced and sold from the Mining Concessions described in Appendices A and C
attached to the Termination and Purchase Agreement, being the San Luis
Concessions and the San Miguel Group Concessions.

 

2.00 % or 3.00 % of the NSR from gold, silver and other minerals produced and
sold from the Mining Concessions described on Appendix C attached hereto, being
the Gaitán Concessions, depending upon the average spot market gold price, as
announced by the London Bullion Houses (Second Fixing), during the relevant
calendar quarter according to the following schedule:

 

Gold Price: US$ /oz

 

% NSR payable to DMSL

 

$

  499.99 or less

 

2.00

%

$

  500.00 and above

 

3.00

%

 

For the purposes of the NSR set out herein, NSR shall be determined by
multiplying (A) the gross number of troy ounces of gold and silver contained in
production (and for minerals other than gold and silver, the gross amount of the
particular mineral contained in production) from the applicable Mining
Concessions and delivered to the smelter, refiner, processor, purchaser or other
recipient of such production during the calendar quarter (B) by the sales price
for such gross amount determined in accordance with subsections (b), (c) and
(e) below, less, but only to the extent actually incurred and borne by the
entity operating the mine or mines on the Mining Concessions (the “Operator”):

 

(i)             all actual charges and costs, including insurance, for
transportation of gold, silver or other minerals from the Operator’s processing
facilities at or near the Mining Concessions to the place of sale, whether
transported by the Operator or a third party;

 

(ii)            all actual charges, costs, deductions, and penalties for
treatment, smelting and refining the gold, silver or other minerals (including
any umpire charges) after said gold, silver or other minerals leave the
Operator’s processing facility at or near the Mining Concessions. For example,
if the Operator produces a gold and/or silver concentrate at its processing
facility, it shall be entitled to deduct all charges, costs, deductions, and
penalties incurred by it in smelting and refining that concentrate into a final
product for sale. If the Operator produces a gold and/or silver dore at its
processing facility, which requires further refining, it shall be entitled to
deduct all charges, costs, deductions, and penalties incurred by it in such
further refining or processing. If gold, silver or other minerals are
transported, processed, treated, smelted or refined by the Operator or an
affiliate of the Operator, the terms of

 

D-1

--------------------------------------------------------------------------------


 

charges, costs, penalties and deductions thereof used for calculating the NSR
shall be no less favorable than those which would be extended to a non-affiliate
party in an arms-length transaction for transportation, treatment, smelting, or
refining of a like quantity and quality of such gold, silver or other minerals;
and

 

(iii)           severance, production, ad valorem, sales, net proceeds of mine
and any other similar taxes or fees on the production of gold, silver or other
minerals from the Mining Concessions.

 

(b)                                 In respect of the sale of gold from the
Mining Concessions, the sales price for any calendar quarter shall be calculated
using the average of the (spot) market prices of gold during such calendar
quarter, as announced by the London Bullion Houses (Second Fixing).

 

(c)                                  In respect of the sale of silver from the
Mining Concessions, the sales price for any calendar quarter shall be calculated
using the average of the (spot) market prices of silver during such calendar
quarter, as announced by the Hardy & Harmon Noon Silver Quotation.

 

(d)                                 In the event the Operator does not sell the
gold or silver produced from the Mining Concessions during a quarter of
production, a “sale” for the purposes of calculating production payments shall
be deemed to have occurred on the day the Operator receives a settlement
statement from the refiner, setting forth the number of troy ounces of gold
and/or silver transferred to the account of the Operator, or an affiliate or
agent of the Operator.

 

(e)                                  In respect of the sale of minerals other
than gold and silver from the Mining Concessions, the sales price for any
calendar quarter shall be equal to the amount of the proceeds actually received
by the Operator during the calendar quarter from the sale of such minerals
divided by the total number of units of such minerals sold during the calendar
quarter.

 

(f)                                    If any gold, silver or other minerals
from the Mining Concessions are sold for processing or treatment to a mill,
smelter, or other processing facility owned or controlled by the Operator (or
any subsidiary or affiliate of the Operator) or taken in kind by the Operator,
then the sums paid to the Operator shall be deemed to be no less than the sums
the Operator would have received if the sale had been to an independent mill,
smelter, or processing facility reasonably available to the Operator at the time
of delivery.

 

(g)                                 The parties agree that the Operator and MPA
(or Vista) shall have no obligation to account to DMSL for, and DMSL shall have
no interest or right of participation in, any profits or proceeds of future
contracts, forward sales, hedging or any other similar marketing mechanisms
employed by the Operator or MPA (or Vista) or their affiliates, with respect to
any gold, silver or other minerals produced from the Mining Concessions.

 

(h)                                 The Operator shall have the right to
commingle the gold, silver or other minerals produced from the Mining
Concessions with similar ore or minerals from other properties owned, leased, or
controlled by the Operator; provided, however, that before commingling the
Operator shall calculate from representative samples the average grade of the
gold, silver or other minerals from the Mining Concessions and shall either
weigh

 

D-2

--------------------------------------------------------------------------------


 

or volumetrically calculate the number of tons of ore from the Mining
Concessions to be commingled. As upgraded products (such as dore or
concentrates) are produced from the commingled gold, silver or other minerals,
the Operator shall calculate from representative samples the average percent
recovery of such upgraded products produced from the commingled gold, silver or
other minerals. In obtaining representative samples and calculating the average
grade of commingled ores and average percentage of recovery, the Operator may
use any procedures generally acceptable in the mining and metallurgical industry
that the Operator believes to be accurate and cost effective for the type of
mining and processing activity being conducted. In addition, comparable
procedures may be used by the Operator to apportion among the commingled gold,
silver or other minerals any penalty charges imposed by the refiner on
commingled gold, silver or other minerals or concentrates. The records relating
to commingled gold, silver or other minerals shall be available for inspection
by DMSL, at DMSL’s sole expense, at all reasonable times.

 

(i)                                     All NSR payments owing to DMSL shall be
paid by check or wire transfer in US Dollars or its equivalent in Mexican
currency. DMSL shall be paid NSR payments quarterly, on or before the 30th day
of the month following each calendar quarter that the Operator receives proceeds
from the sale of gold, silver or other minerals produced from the Mining
Concessions. All NSR payments shall be made to the bank account or address that
DMSL specifies in writing to MPA. DMSL may designate a different account or
receiving address to MPA by notice in writing. In the event of any future
division of ownership interest in the NSR payments, payment to a single address
or account shall constitute full satisfaction of MPA’s (or Vista’s) obligation
to pay NSR payments, and MPA (or Vista) shall be relieved from any
responsibility and liability for the future division of disbursements as among
more than one payee of the NSR payments.

 

(j)                                     The Operator shall keep accurate records
of gold, silver or other minerals derived and sold from the Mining Concessions
and of calculations relative to NSR payments and commingled ore from the Mining
Concessions. NSR payments and adjustments shall be accompanied by a statement of
NSR payment calculations, deductions, and adjustments. Within 180 days following
the end of each calendar year, MPA (or Vista) shall furnish DMSL with an audited
year-end statement showing the amount of NSR payments paid to DMSL during the
year. All year-end statements shall be conclusively presumed true and correct
two years from the date furnished to DMSL, unless within said period DMSL takes
written exception. Upon 30 days prior written notice, DMSL shall be entitled to
an annual independent audit of the matters covered by the statement, during
normal business hours and at DMSL’s expense, provided it selects for the audit
an international accounting firm of recognized standing, at least one of whose
members is a member of the American Institute of Certified Public Accountants.

 

2.                                      Disputes

 

All Disputes pertaining to the NSR, including but not limited to the calculation
or payment of the NSR, the commingling of ore or the procedures used by the
Operator to obtain representative samples and calculate the average grade of
commingled ores and average percentage of recovery, and the accounting for the
NSR under this Appendix D, shall be resolved as provided in the Termination and
Purchase Agreement to which this Appendix is appended.

 

D-3

--------------------------------------------------------------------------------
